DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
There are many instances where a sentence begins with a lower case letter.  Examples of this are “front panel 24” (paragraph 54), “center bracket 50 (paragraph 57) and “blind top 90” (paragraph 62).  It is noted that the list of examples is not exhaustive and Applicant should thoroughly review the entire specification and correct every instance of this.   
There are many instances of incomplete or grammatically incorrect sentences. An example is “This functionality also provides the function "leveling" the blind to ensure that its use of most enjoyed.” (page 20, paragraph 66).  It is noted that the sentence above is merely exemplary and Applicant should thoroughly review the entire specification and correct every instance of this.   
 Page 15, paragraph 57, “blind top panel 50” should be changed to --blind top panel 60--.
Page 16, paragraph 58, “other shape” should be changed to --other shapes--.
Page 17, paragraph 61, “may stretch wind blocker windblocker, i.e., windblocker 80” should be corrected.
Page 23, paragraph 76, “panel24similar” should be changed to --panel 24 similar--.
Appropriate correction is required.

Claim Objections
Claims 10, 18 and 19 are objected to because of the following informalities:
Claim 10, line 4, “rear panel” should be changed to --rear panel;--.
Claim 18, line 21, “them a smaller portable hunting blind” should be changed to --them as a smaller portable hunting blind--.
Claim 18, line 1, “claim 1” should be changed to --claim 18--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “end panels indicating side panels” in line 4.  It is unclear what is meant by “indicating side panels”.  Are the end panels the same thing as the side panels? If not, how are they different?  Clarification is required.
	Claim 10 recites “end panels indicating side panels” in line 5.  It is unclear what is meant by “indicating side panels”.  Are the end panels the same thing as the side panels? If not, how are they different?  Clarification is required.
Claim 18 recites “end panels indicating side panels” in line 5.  It is unclear what is meant by “indicating side panels”.  Are the end panels the same thing as the side panels? If not, how are they different?  Clarification is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Griffin teaches a portable hunting blind, comprising: a blind side panel, comprising: a front panel (15); end panels (21) indicating side panels removably mounted to the front panel (via 19); and legs (14) provided at the front panel and the end panels; a blind top panel comprising a front top panel (42F) and a rear top panel (42R), the front top panel and the rear top panel pivotally mounted to a center bracket (62), the center bracket being mounted to the end panels (as seen in FIG. 1); a blind (36) secured around the blind side panel to envelope the blind side panel for camouflaging a hunter; and a blind top (84) mounted over the blind top panel for concealing the hunter from above, wherein the front top panel comprising the blind top is thrown back over the rear top panel to impede rear exit for the hunter (when 42F is moved in direction 86). However, Griffin lacks the hunter being allowed to demount the front panel and open the front panel along with the blind outward as a gate to exit the portable hunting blind.  It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify Griffin to include this feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636